            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:20 CV 174 MR WCM

PEGGY E. CRUMP, individually,            )
and as Administrator of the Estate       )
of David L. Crump,                       )
                                         )
           Plaintiff,                    )
v.                                       )                 ORDER
                                         )
CARR’S INC.,                             )
ALLEN ANTHONY FERGUSON,                  )
JAMES CARR, doing business as            )
Carrs Wrecker Service, formally          )
known as Doe Company #1,                 )
DOE COMPANY #2, JOHN DOE #1,             )
JOHN DOE #2,                             )
                                         )
           Defendants.                   )
__________________________________       )

     This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 17) filed by M. Aaron Lay. The Motion indicates that

Mr. Lay, a member in good standing of the Bar of this Court, is local counsel

for Defendant James Carr d/b/a Carrs Wrecker Service, and that he seeks the

admission of Bryce W. McKenzie, who the Motion represents as being a

member in good standing of the Bar of the State of Tennessee. It further

appears that the requisite admission fee has been paid.




     Case 1:20-cv-00174-MR-WCM Document 18 Filed 09/24/20 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 17) and ADMITS

Bryce W. McKenzie to practice pro hac vice before the Court in this matter

while associated with local counsel.


                                   Signed: September 24, 2020




     Case 1:20-cv-00174-MR-WCM Document 18 Filed 09/24/20 Page 2 of 2
